     Case 1:18-cv-11386-VSB-KHP Document 304 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                              7/21/2021
 SPECTRUM DYNAMICS MEDICAL
 LIMITED,

                               Plaintiff,                           ORDER

                   -against-                               18-CV-11386 (VSB)(KHP)


 GENERAL ELECTRIC COMPANY et al.,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       Pursuant to Defendant’s request to claw-back documents that were inadvertently

produced, the Defendants are hereby ordered to provide certified translations of the notes that

are the subject of this request (i.e., Hefetz notes on pages GE_SDM_00135814-15,

GE_SDM_00135823, GE_SDM_00135830-31, and GE_SDM_0013583), that appear to be in

Hebrew. The translations should be submitted to the Court in camera by email to the

Chambers email address by Friday, July 30, 2021.

          SO ORDERED.

 Dated:   July 21, 2021
          New York, New York

                                                             KATHARINE H. PARKER
                                                         United States Magistrate Judge
